EXECUTION VERSION




NG ADVANTAGE LLC
NOTE PURCHASE AGREEMENT
This Note Purchase Agreement (this “Agreement”) is dated as of February 15,
2019, by and between NG Advantage LLC, a Delaware limited liability company
(the “Company”), and Clean Energy, a California corporation (“Clean Energy”).
The Company and Clean Energy hereby agree as follows:
SECTION 1
AUTHORIZATION, SALE AND ISSUANCE
a.
Authorization, Sale and Issuance of Note.

The Company shall, prior to the Closing (as defined below), authorize the sale
and issuance of a convertible promissory note in the form attached hereto as
Schedule A in the principal amount of up to $5,000,000 (the “Note”), along with
the Company’s Common Units (as defined in the Operating Agreement (as defined
below)) into which the Note may be converted in accordance with the terms
thereof (such Common Units, the “Units,” and together with the Note,
the “Securities”). Subject to the terms and conditions of this Agreement, Clean
Energy agrees to purchase the Note in accordance with the terms of this
Agreement and the Note, and the Company agrees to sell and issue the Note to
Clean Energy at the Closing. Capitalized but otherwise undefined terms used
herein shall have the meanings provided therefor in the Note.
SECTION 2    
CLOSING AND DELIVERY
2.1
Closing.

The purchase, sale and issuance of the Note to Clean Energy (the “Closing”)
shall take place on the date hereof at the offices of Clean Energy, located at
4675 MacArthur Court, Suite 800, Newport Beach, California 92660.
2.2
Issuance and Delivery.

At the Closing, the Company shall issue and deliver the Note to Clean Energy and
shall update the Company’s unit ledger and all other applicable books and
records to reflect such issuance.
SECTION 3    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to Clean Energy, as of the date
hereof and as of the Closing (except for the representations and warranties that
speak as of a specific date, which shall be made as of such date), as follows:
3.1
Organization, Good Standing and Qualification.

The Company is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Company has all
requisite limited liability company power and authority to own and operate its
properties and assets, to carry on its business as presently conducted and as
proposed to be conducted, to execute and deliver this Agreement, to issue and
sell the Securities and to perform its obligations pursuant to this Agreement
and the Amended and Restated Limited Liability Company Operating Agreement of
the Company dated July 14, 2017, as subsequently amended on February 28, 2018,
October 1, 2018 and on or about the date hereof (such amendment dated on or
about the date hereof, the “Operating Agreement Amendment,” and such agreement,
as so amended to date, the “Operating Agreement”). The Company is presently
qualified to do business as a foreign corporation in each jurisdiction where the
failure to be so qualified could reasonably be expected to have, individually or
in the aggregate, a material adverse effect on the Company’s condition, assets,
properties, operating results, business or prospects, financially or otherwise,
as now conducted and as proposed to be conducted (a “Material Adverse Effect”).
3.2
Issuance.

The Units, when issued and delivered and paid for in compliance with the
provisions of this Agreement and the Note, will be validly issued, fully paid
and nonassessable. The Securities will be free of any liens or encumbrances,
other than any liens or encumbrances created by Clean Energy; provided, however,
that the Securities are subject to restrictions on transfer under U.S. state
and/or federal securities laws and as set forth herein, in the Operating
Agreement and in the Amended and Restated Right of First Offer and Co-Sale
Agreement, dated as of October 14, 2014, among the Company, Clean Energy and the
additional individuals and entities listed on Exhibit A and Exhibit B thereto
(the “Right of First Offer and Co-Sale Agreement”). Except as set forth in the
Operating Agreement or the Right of First Offer and Co-Sale Agreement, the
Securities are not subject to any preemptive rights or rights of first offer.


3.3
Authorization.

All limited liability company action on the part of the Company and its
managers, officers and members necessary for the authorization, execution,
delivery and performance of this Agreement by the Company, the authorization,
sale, issuance and delivery of the Securities, and the performance of all of the
Company’s obligations under this Agreement, has been taken or will be taken
prior to the Closing. This Agreement, when executed and delivered by the
Company, shall constitute the valid and binding obligation of the Company,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (b) as
limited by rules of law governing specific performance, injunctive relief or
other equitable remedies and by general principles of equity.
3.4
Governmental Consents.

No consent, approval, order or authorization of or registration, qualification,
designation, declaration or filing with any court, governmental authority or
third party on the part of the Company is required in connection with the valid
execution and delivery of this Agreement by the Company, the offer, sale or
issuance of the Securities, or the performance by the Company of its obligations
under this Agreement, except (a) the filing of such notices as may be required
under the Securities Act and (b) such filings as may be required under
applicable state securities laws, each of which will be timely filed within the
applicable periods therefor.
3.1
Offering.

Subject to the accuracy of Clean Energy’s representations and warranties in
Section 4, the offer, sale and issuance of the Securities in conformity with the
terms of this Agreement constitute transactions exempt from the registration
requirements of the Securities Act and will not result in a violation of the
qualification or registration requirements of applicable state securities laws,
and neither the Company nor any authorized agent acting on its behalf will take
any action hereafter that would cause the loss of such exemption.
3.2
Compliance.

The Company is not in violation of its Certificate of Formation as in effect on
the date hereof or any term of the Operating Agreement, or, in any material
respect, of any term or provision of any mortgage, indebtedness, indenture,
contract, agreement, instrument, judgment, order or decree to which it is party
or by which it is bound. To the best of the Company’s knowledge, the Company is
not in violation of any federal, state or local statute, rule, regulation, order
or restriction of any domestic or foreign government or any instrumentality or
agency thereof applicable to the Company, the conduct of its business or its
properties. The execution and delivery of this Agreement by the Company, the
performance by the Company of its obligations pursuant to, and consummation of
the transactions contemplated by, this Agreement, and the sale and issuance of
the Securities, will not (a) result in any violation of, or conflict with, or
constitute, with or without the passage of time and giving of notice, a default
under, or constitute an event that could entitle any counterparty or other third
party to exercise any additional rights under or result in the acceleration of
the maturity of any material indebtedness of the Company or the performance of
any obligation of the Company under, the Company’s Certificate of Formation or
its Operating Agreement or any such mortgage, indebtedness, indenture, contract,
agreement, instrument, judgment order or decree, (b) result in the violation of,
or conflict with, any federal or state statute, rule or regulation applicable to
the Company or its properties, (c) constitute an event that results in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company, or (d) constitute an event that results in
the suspension, revocation, impairment, forfeiture or nonrenewal of any material
franchise, permit, license, authorization or approval applicable to the Company,
its business or operations or any of its assets or properties.
3.3
No “Bad Actor” Disqualification Events.

The Company has exercised reasonable care, in accordance with the rules and
guidance of the Securities and Exchange Commission (“SEC”) to determine whether
any Covered Person (as defined below) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) through (viii) under the
Securities Act (“Disqualification Events”). To the Company’s knowledge, no
Covered Person is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the Securities
Act. The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the Securities Act. “Covered Persons” are
those persons specified in Rule 506(d)(1) under the Securities Act, including
the Company; any predecessor or affiliate of the Company; any director,
executive officer, other officer participating in the offering of the
Securities, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Securities; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Securities (a “Solicitor”), any general partner
or managing member of any Solicitor, and any director, executive officer or
other officer participating in the offering of any Solicitor or general partner
or managing member of any such Solicitor.
3.4
Disclosure.

The Company has fully provided Clean Energy with all the information necessary
for Clean Energy to decide whether to purchase the Securities. Neither this
Agreement, nor any other statements or certificates made or delivered in
connection herewith, contains any untrue statement of a material fact or, to the
best of the Company’s knowledge, omits to state a material fact necessary to
make the statements herein or therein not misleading, in light of the
circumstances in which they were made. With respect to any projections of the
Company’s future operations provided by the Company to Clean Energy, the Company
represents that such projections were prepared in good faith and that the
Company believes there is a reasonable basis for such projections.
SECTION 4    
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
Clean Energy hereby represents and warrants to the Company, as of the date
hereof and as of the Closing (except for the representations and warranties that
speak as of a specific date, which shall be made as of such date), as follows:
4.1
No Registration.

Clean Energy understands that the offer and sale of the Securities have not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Clean Energy’s representations as
expressed herein or otherwise made pursuant hereto.
4.2
Investment Intent.

Clean Energy is acquiring the Units for investment for its own account, not as a
nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof, and Clean Energy has no present intention of selling,
granting any participation in, or otherwise distributing the same. Clean Energy
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to any of
the Securities.
4.3
Investment Experience.

Clean Energy has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Company and
acknowledges that it can protect its own interests. Clean Energy has such
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of its investment in the Company.
a.
Speculative Nature of Investment.

Clean Energy understands and acknowledges that the Company has a limited
financial and operating history and that an investment in the Company is highly
speculative and involves substantial risks. Clean Energy can bear the economic
risk of its investment and is able, without impairing its financial condition,
to hold the Securities for an indefinite period of time and to suffer a complete
loss of its investment hereunder.
b.
Accredited Investor.

Clean Energy is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated by the SEC under the Securities Act and shall submit to
the Company such further assurances of such status as may be reasonably
requested by the Company.
c.
Residency.

Clean Energy’s principal place of business is in the State of California.
d.
Rule 144.

Clean Energy acknowledges that the Securities must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available. Clean Energy is aware of the provisions of Rule 144
promulgated under the Securities Act which permit resale of securities purchased
in a private placement subject to the satisfaction of certain conditions, which
may include, among other things, the availability of certain current public
information about the Company; the resale occurring not less than a specified
period after a party has purchased and paid for the security to be sold; the
number of securities being sold during any three-month period not exceeding
specified limitations; the sale being effected through a “brokers’ transaction,”
a transaction directly with a “market maker” or a “riskless principal
transaction” (as those terms are defined in the Securities Act or the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder); and the filing of a Form 144 notice, if applicable. Clean Energy
understands that the current public information about the Company referred to
above is not now available, and the Company has no present plans to make such
information available. Clean Energy acknowledges and understands that the
Company may not be satisfying the current public information requirement of
Rule 144 at the time Clean Energy wishes to sell the Securities, and that, in
such event, Clean Energy may be precluded from selling such securities under
Rule 144, even if the other applicable requirements of Rule 144 have been
satisfied. Clean Energy acknowledges that, in the event the applicable
requirements of Rule 144 are not met, registration under the Securities Act or
an exemption from registration will be required for any disposition of the
Securities. Clean Energy understands that, although Rule 144 is not exclusive,
the SEC has expressed its opinion that persons proposing to sell restricted
securities received in a private offering other than in a registered offering or
pursuant to Rule 144 will have a substantial burden of proof in establishing
that an exemption from registration is available for such offers or sales and
that such persons and the brokers who participate in the transactions do so at
their own risk.
e.
No Public Market.

Clean Energy understands and acknowledges that no public market now exists for
the Securities or any other securities issued by the Company, and that the
Company has made no assurances that a public market will ever exist for such
securities.
f.
Authorization.

(a)    Clean Energy has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations pursuant to this Agreement. All
corporate or other applicable action on the part of Clean Energy necessary for
the authorization, execution, delivery and performance of this Agreement by
Clean Energy, and the performance of all of Clean Energy’s obligations under
this Agreement, has been taken or will be taken prior to the Closing.
(b)    This Agreement, when executed and delivered by Clean Energy, will
constitute the valid and legally binding obligation of such Investor,
enforceable in accordance with its terms, except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by rules of law governing specific performance, injunctive relief or
other equitable remedies or by general principles of equity.
(c)    No consent, approval, order or authorization of or registration,
qualification, designation, declaration or filing with any court, governmental
authority or third party on the part of Clean Energy is required in connection
with the valid execution and delivery of this Agreement by Clean Energy or the
performance by Clean Energy of its obligations under this Agreement
g.
Legends.

Clean Energy understands and agrees that the certificates evidencing the
Securities, or any other securities issued in respect of the Securities upon any
unit split, unit dividend, recapitalization, merger, consolidation or similar
event, shall bear the following legend (in addition to any legend required by
this Agreement, the Right of First Offer and Co-Sale Agreement or under
applicable state securities laws):
“THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND ANY
SECURITIES INTO WHICH THEY MAY BE CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES
LAWS, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE,
REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION
IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”
SECTION 5    
CONDITIONS TO CLEAN ENERGY’S OBLIGATIONS TO CLOSE
Clean Energy’s obligation to consummate the transactions contemplated by this
Agreement is subject to the fulfillment on or before the Closing of each of the
following conditions, in each case unless waived by Clean Energy:
5.1
Representations and Warranties.

The representations and warranties made by the Company in Section 3 shall be
true and correct as of the date of the Closing with the same force and effect as
though such representations and warranties had been made as of such date.
5.2
Covenants.

The Company shall have performed or complied with all covenants, agreements and
conditions contained in this Agreement to be performed or complied with by the
Company on or prior to the Closing.
5.3
State Securities Laws.

The Company shall have obtained all permits and qualifications required by state
securities laws, or have the availability of exemptions therefrom, for the offer
and sale of the Securities.
5.4
Operating Agreement Amendment.

The Operating Agreement Amendment shall have been duly authorized, executed and
delivered by the members holding sufficient membership units to make such
amendment effective, and the Operating Agreement (as so amended) shall be in
full force and effect.
5.5
Permits, Qualifications and Consents.

All permits, authorizations, approvals or consents of, or filings with or
notices to, any federal, state or local governmental authority or regulatory
body of the United States or any other third party that are required in
connection with the lawful issuance and sale of the Securities pursuant to this
Agreement shall be duly obtained or made and shall be effective as of the
Closing, except solely for those which are to be obtained or made after the
Closing, all of which shall be obtained or made by the Company by the applicable
deadlines therefor.
5.6
Proceedings and Documents.

All limited liability company and other proceedings in connection with the
transactions contemplated at the Closing and all documents incident thereto
shall be reasonably satisfactory in form and substance to Clean Energy and its
counsel, and Clean Energy or its counsel shall have received all such
counterpart original and certified or other copies of such other documents as
any of them may reasonably request.
5.7
Waiver of Rights.

At or prior to the Closing, the Company, its managers and all then-current
members of the Company shall have taken all action to fully waive any rights of
first offer, preemptive rights or any other rights in connection with the sale
and issuance of the Securities hereunder.
SECTION 6    
CONDITIONS TO COMPANY’S OBLIGATION TO CLOSE
The Company’s obligation to sell and issue the Securities at the Closing is
subject to the fulfillment on or before the Closing of the following conditions,
unless waived by the Company:
6.1
Representations and Warranties.

The representations and warranties made by Clean Energy in Section 4 shall be
true and correct when made and shall be true and correct as of the date of the
Closing with the same force and effect as though such representations and
warranties had been made as of such date.
6.2
Covenants.

Clean Energy shall have performed or complied with all covenants, agreements and
conditions contained in this Agreement to be performed or complied with by it on
or prior to the date of the Closing.
SECTION 7    
MISCELLANEOUS
7.1
Amendment.

Except as expressly provided herein, neither this Agreement nor any term hereof
may be amended or waived other than by a written instrument signed by the
Company and Clean Energy. Any such amendment or waiver effected in accordance
with this Section 7.1 shall be binding upon each holder of any securities
purchased under this Agreement at the time outstanding (including securities
into which such securities have been converted or exchanged or for which such
securities have been exercised) and each future holder of all such securities.
7.2
Notices.

All notices and other communications required or permitted hereunder shall be in
writing and shall be mailed by registered or certified mail, postage prepaid,
sent by electronic mail or otherwise delivered by hand, messenger or courier
service addressed:
(a)    if to Clean Energy, to the attention of the Sr. Vice President, Corporate
Transactions, and Chief Legal Officer of Clean Energy at 4675 MacArthur Court,
Suite 800, Newport Beach, California 92660, or at
nate.jensen@cleanenergyfuels.com (email address); and
(b)    if to the Company, to the attention of the Chief Executive Officer of the
Company at 480 Hercules Drive, Colchester, Vermont 05446, or at
rbiasetti@ngadvantage.com (email address).
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via electronic
mail, when directed to the relevant electronic mail address, if sent during
normal business hours of the recipient, or if not sent during normal business
hours of the recipient, then on the recipient’s next business day.
7.3
Governing Law.

This Agreement shall be governed in all respects by the internal laws of the
State of Delaware as applied to agreements entered into among Delaware residents
to be performed entirely within Delaware, without regard to principles of
conflicts of law.
7.4
Reserved.

7.5
Survival; Indemnification.

(a)    The representations, warranties, covenants and agreements made in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing and shall in no way be effected by any investigation made by or on
behalf of any party hereto.
(b)    The Company shall indemnify and hold harmless Clean Energy and each of
its directors, officers, stockholders, affiliates, agents and representatives
from and against and in respect of any and all actions, causes of action, suits,
proceedings, claims, appeals, demands, assessments, judgment, losses, damages,
liabilities, interest, fines, penalties, costs and expenses (including, without
limitation, attorneys’ fees and disbursements incurred in connection therewith
and in seeking indemnification therefor, and any amounts or expenses required to
be paid or incurred in connection therewith), resulting from, arising out of, or
imposed upon or incurred by any person to be indemnified hereunder by reason of
any breach of any representation, warranty, covenant or agreement of the Company
made in this Agreement or any certificate or other instrument delivered by or on
behalf of the Company pursuant hereto or in connection with the transactions
contemplated hereby or thereby.
7.6
Successors and Assigns.

This Agreement, and any and all rights, duties and obligations hereunder, shall
not be assigned, transferred, delegated or sublicensed by any party without the
prior written consent of the other party, except for any such assignment,
transfer, delegation or sublicense by Clean Energy to any of its Permitted
Transferees (as defined in the Operating Agreement). Any attempt by any party
without such permission to assign, transfer, delegate or sublicense any rights,
duties or obligations that arise under this Agreement shall be void. Subject to
the foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors, assigns, heirs,
executors and administrators any rights, remedies, obligations or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.
7.7
Entire Agreement.

This Agreement, including the exhibits attached hereto and the other documents
referred to herein, constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof. No party
shall be liable or bound to any other party in any manner with regard to the
subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein or therein.
7.8
No Waiver.

Except as expressly provided herein, no delay or omission to exercise any right,
power or remedy accruing to any party to this Agreement upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy of such non-defaulting party, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.
7.9
Remedies.

In addition to being entitled to exercise all rights provided herein or granted
by applicable law, each party hereto acknowledges and agrees that monetary
damages may not adequately compensate an injured party for the breach of this
Agreement by any other party, that this Agreement shall be specifically
enforceable, and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order.
Further, each party waives any claim or defense that there is an adequate remedy
at law for any such breach or threatened breach hereunder. All remedies, either
under this Agreement or by applicable law or otherwise afforded to any party to
this Agreement, shall be cumulative and not alternative and a party’s exercise
of any such remedy will not constitute a waiver of such party’s right to assert
any other legal remedy available to it.
7.10
Severability.

If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such court will replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.
7.11
Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.
7.12
Telecopy Execution and Delivery.

A facsimile, telecopy or other reproduction of this Agreement may be executed by
one or more parties hereto and delivered by such party by facsimile or any
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto shall execute and deliver an original of this
Agreement as well as any facsimile, telecopy or other reproduction hereof.
7.13
Jurisdiction; Venue.

Each of the parties hereto hereby submits and consents irrevocably to the
exclusive jurisdiction of the courts of the State of Delaware and the United
States District Court for the District of Delaware for the interpretation and
enforcement of the provisions of this Agreement. Each of the parties hereto also
agrees that the jurisdiction over the person of such parties and the subject
matter of such dispute shall be effected by the mailing of process or other
papers in connection with any such action in the manner provided for in
Section 7.2 or in such other manner as may be lawful, and that service in such
manner shall constitute valid and sufficient service of process.
7.14
Titles and Subtitles.

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement. All
references in this Agreement to sections, paragraphs and exhibits shall, unless
otherwise provided, refer to sections and paragraphs hereof and exhibits
attached hereto.
7.15
Further Assurances.

Each party hereto shall execute and deliver, by the proper exercise of its
corporate, limited liability company, partnership or other powers, all such
other and additional instruments and documents and do all such other acts and
things as may be reasonably necessary to more fully effectuate this Agreement.
7.16
Jury Trial.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO
THIS AGREEMENT.
[Signature Pages Follow]



The parties are signing this Note Purchase Agreement as of the date first
written above.


 
NG ADVANTAGE LLC
a Delaware limited liability company
 




By   /s/ Michael M. Parker                          
Name: Michael M. Parker
Title: Acting CFO



The parties are signing this Note Purchase Agreement as of the date first
written above.


 
CLEAN ENERGY
a California corporation
 


By   /s/ Andrew J. Littlefair                    
Name: Andrew J. Littlefair
Title: President and Chief Executive Officer








SCHEDULE A
FORM OF NOTE
THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND ANY
SECURITIES INTO WHICH THEY MAY BE CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES
LAWS, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE,
REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION
IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
NG ADVANTAGE LLC
CONVERTIBLE PROMISSORY NOTE
Up to $5,000,000.00                    Original Issuance Date: February 15, 2019
FOR VALUE RECEIVED, NG Advantage LLC, a Delaware limited liability company
(the “Company”), promises to pay to Clean Energy, a California corporation
(“Clean Energy,” and Clean Energy or such other Person as is the registered
holder of this Note, the “Holder”), or its registered assigns, the principal sum
of up to Five Million Dollars ($5,000,000.00) (such amount, the “Maximum
Principal Amount”), or such lesser amount as shall equal the outstanding
principal amount hereunder, together with interest on the unpaid principal
balance accrued from the date on which a Delayed Draw Loan (as defined below) is
first made by the Holder pursuant to this Convertible Promissory Note
(this “Note”), at a rate equal to 3.0% per annum, computed on the basis of the
actual number of days elapsed and a year of 365 days. All amounts owed under
this Note shall be unsecured indebtedness of the Company.
This Note is issued pursuant to the terms of that certain Note Purchase
Agreement dated as of February 15, 2019 (the “Agreement”), by and between the
Company and Clean Energy.
The following sets forth the rights of the Holder and the conditions to which
this Note is subject, and to which the Holder, by the acceptance of this Note,
and the Company agree:
1.Delayed Draw Loans; Draw Down Requests. On the terms and subject to the
conditions of this Note, the Holder agrees to make loans to the Company
hereunder (each, a “Delayed Draw Loan”) in an aggregate amount not to exceed the
Maximum Principal Amount. The Company may, from time to time and at its
election, request from the Holder one or more Delayed Draw Loans hereunder by
executing and delivering a request letter in substantially the form attached
hereto as Exhibit A (each, a “Draw Down Request”); provided that (a) the Company
shall not deliver any Draw Down Request if an Event of Default has occurred and
is continuing hereunder, and (b) the Company shall not deliver any Draw Down
Request after June 30, 2019. No later than ten (10) days following the Holder’s
receipt of a Draw Down Request executed and delivered in accordance with the
terms and conditions of this Note, the Holder shall deliver to the Company as a
Delayed Draw Loan the amount set forth in the Draw Down Request by wire transfer
to the account of the Company as set forth in the Draw Down Request. Upon the
Company’s receipt of the proceeds from each Delayed Draw Loan, the amount of
such proceeds shall automatically be added to the outstanding principal amount
hereunder. Notwithstanding anything to the contrary in this Note, the aggregate
amount of all Delayed Draw Loans requested pursuant to all Delayed Draw Requests
shall not at any time exceed the Maximum Principal Amount.
2.Maturity Date. All unpaid principal, together with any then unpaid and accrued
interest and other amounts payable hereunder, shall be due and payable on the
earlier of (a) the four (4)-year anniversary of the date on which this Note is
first issued, as set forth above (the “Original Issuance Date”) (the “Maturity
Date”), or (b) when, upon the occurrence and during the continuance of an Event
of Default, such amounts are declared due and payable by the Holder or made
automatically due and payable, in each case, in accordance with the terms
hereof.
3.Payments.
(a)Interest. All accrued and unpaid interest hereunder shall be payable on the
Maturity Date.
(b)Prepayment. The Company shall not prepay the outstanding principal amount
owed under this Note prior to the two (2)-year anniversary of the Original
Issuance Date without the prior written consent of Clean Energy. The Company
shall be entitled to prepay the outstanding principal amount owed under this
Note, in whole or in part, at any time on or after the two (2)-year anniversary
of the Original Issuance Date. Any such amounts that are prepaid may not be
reborrowed. The Company may, at its election and at any time, prepay, in whole
or in part, accrued and unpaid interest hereunder.
(c)Mandatory Prepayment. In the event of a Change of Control, the outstanding
principal amount of this Note, plus all accrued and unpaid interest, in each
case that has not been converted into equity securities pursuant to Section 4,
shall be due and payable immediately prior to the closing of such Change of
Control.
4.Conversion.
(d)Voluntary Conversion. The Holder may, at any time and from time to time prior
to the Company’s payment in full of all amounts owed hereunder, convert, in
whole or in part, the outstanding principal amount of this Note and the accrued
and unpaid interest under this Note into fully paid and nonassessable Common
Units at a price per unit equal to the then-applicable Conversion Price.
(e)Voluntary Conversion Upon a Change of Control or Initial Public Offering. If,
prior to the Company’s payment in full of all amounts owed hereunder, a Change
of Control or an Initial Public Offering occurs, then the Holder shall have the
right, at the Holder’s election, to convert, in whole or in part, the
outstanding principal amount of this Note and all accrued and unpaid interest
under this Note as of immediately prior to such Change of Control or Initial
Public Offering into fully paid and nonassessable Common Units at a price per
unit equal to the Conversion Price.
(f)Adjustments. The Conversion Price and/or the number of Common Units into
which this Note may be converted shall be subject to adjustment from time to
time as set forth in this Section 4(c). Upon the occurrence of each such
adjustment, the Company shall, at the request of the Holder, promptly compute
such adjustment, in good faith, in accordance with the terms of this Note and
prepare a certificate setting forth such adjustment, including a statement of
the adjusted Conversion Price and adjusted number of Common Units, describing
the transactions giving rise to such adjustment and showing in reasonable detail
the facts upon which such adjustment is based.
(i)Subdivisions; Combinations. If the Company at any time while this Note is
outstanding subdivides (by any unit split, unit distribution, recapitalization
or otherwise) its outstanding Common Units into a greater number of units, the
Conversion Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Common Units obtainable upon
conversion of this Note shall be proportionately increased. If the Company at
any time combines (by reverse unit split or otherwise) its outstanding Common
Units into a smaller number of units, the Conversion Price in effect immediately
prior to such combination shall be proportionately increased and the number of
Common Units obtainable upon conversion of this Note shall be proportionately
decreased.
(ii)Distributions. During such time as this Note is outstanding, if the Company
shall, at any time after the Original Issuance Date, declare or make any
distribution of its assets (or rights to acquire its assets) to holders of its
Common Units, by way of return of capital or otherwise (including any
distribution of cash, units, stock or other securities, property or options by
way of a spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, but excluding any Tax Distribution (as
defined in the Operating Agreement)) (a “Distribution”), then, in each such
case, upon the conversion of this Note, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of Common Units
acquirable upon full conversion of the outstanding principal amount of this Note
(without regard to any limitations on exercise hereof) immediately before the
date of such Distribution.
(iii)Reclassification. If any reclassification of the equity of the Company
shall be effected at any time while this Note is outstanding in such a way that
holders of Common Units shall be entitled to receive units, stock, securities or
other assets or property, then, as a condition of such reclassification, lawful
and adequate provisions shall be made so that the Holder hereof shall thereafter
have the right to receive upon a conversion of this Note (in lieu of the Common
Units immediately theretofore receivable upon the conversion of this Note) such
units, stock, securities or other assets or property as may be issued or payable
with respect to or in exchange for a number of then outstanding Common Units
equal to the number of Common Units immediately theretofore receivable upon
conversion of this Note. In any such reclassification, appropriate provision
shall be made with respect to the rights and interests of the Holder of this
Note so that the provisions hereof (including, without limitation, provisions
for adjustments of the Conversion Price and of the number of Common Units
receivable upon conversion of this Note) shall thereafter be applicable, as
nearly as possible, in relation to any units, stock, securities or other assets
or property thereafter deliverable upon the conversion hereof.
(g)Conversion Procedures.
(iv)Mechanics. If this Note is to be converted, the Holder shall deliver a
written conversion notice to the Company, which shall notify the Company of its
election to convert pursuant to Section 4(a) or Section 4(b) and specify the
principal amount of the Note and accrued and unpaid interest under the Note to
be converted. Any such conversion shall be effective as of the close of business
on the date on which such written conversion notice is delivered to the Company
in accordance with the terms of this Note, and as soon as practicable
thereafter, the Company shall (A) update its unit ledger and all other
applicable books and records to reflect the issuance to the Holder of the number
of Common Units issuable upon such conversion and (B) deliver to the Holder a
check payable to the Holder for any cash amounts owed as described in
Section 4(d)(ii). If any such conversion is for all outstanding amounts owed
under this Note, then, concurrently with or as soon as practicable after
delivery of such a written conversion notice, the Holder shall deliver to the
Company the original of this Note (or a notice to the effect that the original
Note has been lost, stolen or destroyed) for cancellation.
(v)No Fractional Common Units. No fractional Common Units shall be issued upon
conversion of this Note. In lieu of the Company issuing any fractional Common
Units to the Holder upon a conversion of this Note, the Company shall pay to the
Holder an amount equal to the product obtained by multiplying the applicable
Conversion Price by the fraction of a Common Unit not so issued.
(vi)Effect of Conversion. At such time as the conversion of all or any portion
of this Note has been effected as set forth in Section 4(d)(i), the rights of
the Holder under this Note, to the extent of the conversion, shall cease, and
the Holder shall thereafter be deemed to have become the holder of record of the
Common Units issuable upon such conversion (whether or not this Note has been
delivered to the Company for cancellation in the event such conversion is for
all outstanding amounts owed under this Note). Upon conversion of this Note in
full and the payment of any cash amounts owed pursuant to Section 4(d)(ii), the
Company shall be forever released from all its obligations and liabilities under
this Note and this Note shall be deemed of no further force or effect, whether
or not the original of this Note has been delivered to the Company for
cancellation as set forth in Section 4(d)(i).
(vii)Compliance with Laws and Regulations. The Company shall take all such
actions as may be necessary to ensure that all Common Units issued upon
conversion of all or any portion of this Note may be so issued without violation
of any applicable law or governmental regulation or any requirement of any
domestic securities exchange upon which such Common Units may be then listed
(except for official notice of issuance which shall be immediately delivered by
the Company upon such issuance).
(h)Notices. In the event of:
(viii)Any distribution to any holders of any class of securities of the Company
(other than a Tax Distribution, as defined in the Operating Agreement) or any
grant to any such holders of a right to subscribe for, purchase or otherwise
acquire any units or any other securities or property, or to receive any other
right;
(ix)Any capital reorganization of the Company, any reclassification or
recapitalization of the equity of the Company or any transfer of all or
substantially all of the assets of the Company to any other Person or any
consolidation or merger involving the Company; or
(x)Any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,
the Company shall, at least ten (10) days prior to the earliest date specified
herein, mail to the Holder a notice specifying (A) the date on which the
distribution or right is to be made and the amount and character of such
distribution or right; and (B) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding-up is expected to become effective and the date for determining the
Company’s members entitled to vote thereon.
5.Subordination.
(i)By accepting this Note, the Holder agrees that all payments on account of the
Obligations of the Company to the Holder under this Note or in connection
herewith (the “Subordinated Indebtedness”) shall be subordinate and subject in
right of payment, to the extent and in the manner set forth herein, to the prior
payment in full in cash of the Senior Indebtedness (as defined below).
(j)In the event of any payment or distribution of the assets of the Company of
any kind or character, whether in cash, property or securities, upon the
dissolution, winding up or total or partial liquidation or reorganization,
readjustment, arrangement or similar proceeding relating to the Company or its
property or assets, whether voluntary or involuntary or in bankruptcy,
insolvency, receivership, arrangement or similar proceedings or upon an
assignment for the benefit of creditors, or upon any other marshalling or
composition of the assets and liabilities of the Company or otherwise, all
amounts owing on account of the Senior Indebtedness shall first be paid in full
in cash, or payment provided for in cash or in cash equivalents, before any
Subordinated Debt Payment is made.
(k)This Section 5 is intended solely for the purpose of defining the relative
rights against the Company of the Holder, on the one hand, and the Senior
Lenders, on the other hand. Nothing contained herein shall (i) impair, as
between the Company and the Holder, the obligation of the Company to pay the
principal of or interest on this Note and its other Obligations with respect to
the Subordinated Indebtedness as and when the same shall become due and payable
in accordance with the terms thereof, or (ii) otherwise affect the relative
rights against the Company of the Holder, on the one hand, and the creditors of
the Company (other than the Senior Lenders), on the other hand.
(l)The Holder, by its acceptance hereof, agrees to negotiate in good faith with
any Senior Lender regarding the terms and provisions, which shall be consistent
with this Section 5, of such subordination agreements and related instruments
and documents as may be reasonably requested by such Senior Lender to effectuate
the purposes of this Section 5.
6.Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Note:
(m)Failure to Pay. The Company shall fail to pay (i) any principal payment on
the due date therefor in accordance with the terms of this Note or (ii) any
interest payment or other payment required under the terms of this Note on the
due date therefor and such payment shall not have been made within five (5) days
after the Company’s receipt of written notice to the Company of such failure to
pay;
(n)Breaches of Covenants. The Company shall fail to observe or perform any
covenant, obligation, condition or agreement contained in this Note (other than
those specified in Section 6(a)) or in the Agreement and such failure shall
continue for ten (10) days after the Company’s receipt of written notice to the
Company of such failure;
(o)Representations and Warranties. Any representation, warranty, certificate, or
other statement (financial or otherwise) made or furnished by or on behalf of
the Company to the Holder in this Note, the Agreement or in connection therewith
shall be false, incorrect, incomplete or misleading in any material respect when
made or furnished;
(p)Breaches of Other Agreements. Any breach or default by the Company shall
exist under any agreement of the Company with any third party or parties that
evidences any Senior Indebtedness or involves obligations (contingent or
otherwise) of, or payments to, the Company in excess of $1,000,000;
(q)Material Adverse Effect. A Material Adverse Effect (as defined in the
Agreement) shall have occurred;
(r)Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property or assets,
(ii) admit in writing its inability to pay its debts generally as they mature,
(iii) make a general assignment for the benefit of its or any of its creditors,
(iv) be dissolved or liquidated, (v) commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property or assets by any official in an involuntary
case or other proceeding commenced against it, or (vi) take any action for the
purpose of effecting any of the foregoing;
(s)Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company, or
of all or a substantial part of its property or assets, or an involuntary case
or other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or any of its subsidiaries, if any, or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered on such proceeding shall not
be dismissed or discharged within sixty (60) days after commencement; or
(t)Judgments. A final judgment or order for the payment of money in excess of
$1,000,000 (exclusive of amounts covered by insurance) shall be rendered against
the Company by any court or other governmental authority and the same shall
remain undischarged for a period of thirty (30) days during which execution
shall not be effectively stayed, or any judgment, writ, assessment, warrant of
attachment, or execution or similar process shall be issued or levied against a
substantial part of the property of the Company or any of its subsidiaries, if
any and such judgment, writ, or similar process shall not be released, stayed,
vacated or otherwise dismissed within thirty (30) days after issue or levy.
7.Upon an Event of Default.
(u)Company’s Notice Obligations. Upon the occurrence of any Event of Default,
the Company shall, as soon as possible and in any event within three (3) days
after the occurrence thereof, provide to the Holder written notice of each event
which either (a) is an Event of Default, or (b) with the giving of notice or
lapse of time or both would be an Event of Default, in each case setting forth
the details of such event and the action the Company proposed to take with
respect thereto.
(v)Rights of the Holder. Upon the occurrence of any Event of Default other than
an Event of Default set forth in Sections 6(f) or 6(g), and at any time
thereafter during the continuation of such Event of Default, the Holder may, by
written notice to the Company, declare all outstanding Obligations of the
Company hereunder to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding. Upon the
occurrence of any Event of Default set forth in Sections 6(f) and 6(g),
immediately and without notice, all outstanding Obligations of the Company
hereunder shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence and
during the continuation of any Event of Default, the Holder may exercise any
other right power or remedy granted to it by this Note or otherwise permitted to
it by law, either by suit in equity or by action at law, or both.
8.Definitions. As used in this Note, the following capitalized terms have the
meanings given to them below:
(w)“Change of Control” shall mean (i)  any “person” or “group” (within the
meaning of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than 50% of the outstanding voting securities of the Company having the right to
vote for the election of members of the Board of Managers or an equivalent body,
(ii) any reorganization, merger or consolidation of the Company, other than a
transaction or series of related transactions in which the holders of the voting
securities of the Company outstanding immediately prior to such transaction or
series of related transactions retain, immediately after such transaction or
series of related transactions, at least a majority of the total voting power
represented by the outstanding voting securities of the Company or such other
surviving or resulting entity, or (iii) a sale, lease or other disposition of
all or substantially all of the assets of the Company.
(x)“Common Units” shall mean the Company’s Common Units or any class or type of
security into which the Company’s Common Units may be converted or for which the
Company’s Common Units may be exchanged in connection with any recapitalization,
conversion to the corporate form, or any other similar transaction.
(y)“Conversion Price” shall mean $2.50 per Common Unit, as adjusted as set forth
in Section 4(c).
(z)“Initial Public Offering” shall mean the closing of the Company’s first
public offering of any of the Company’s securities pursuant to a registration
statement filed and declared effective under the Securities Act.
(aa)“Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations, howsoever arising, owed by the Company to the Holder of every
kind and description, now existing or hereafter arising under or pursuant to the
terms of this Note, including, without limitation, all interest, fees, charges,
expenses, attorneys’ fees and costs and accountants’ fees and costs chargeable
to and payable by the Company hereunder and thereunder, in each case, whether
direct or indirect, absolute or contingent, due or to become due, and whether or
not arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U. S. C. Section 101 et seq., as amended from time to time)
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.
(ab)“Operating Agreement” shall mean Company’s Amended and Restated Limited
Liability Company Operating Agreement dated July 14, 2017, as subsequently
amended on February 28, 2018, October 1, 2018 and on or about the date hereof
and as amended from time to time after the date hereof.
(ac)“Person” shall mean and include an individual, partnership, corporation
(including a business trust), joint stock company, limited liability company,
unincorporated association, joint venture or other entity or a governmental
authority.
(ad)“Securities Act” shall mean the Securities Act of 1933, as amended.
(ae)“Senior Indebtedness” shall mean any indebtedness, liabilities and other
obligations of the Company to any Senior Lender with respect to any working
capital, revolving credit or other line of credit facility, any term loan
facility, or any other extension of credit by such Senior Lender, except for
indebtedness or other obligations which are specifically designated not to be
Senior Indebtedness for purposes of this Note in the instruments evidencing such
indebtedness or obligations or which by their terms are subordinated to any
other category or class of indebtedness of the Company.
(af)“Senior Lender” shall mean any bank, insurance company or financial
institution engaged in the business of lending money.
(ag)“Subordinated Debt Payment” means any payment or distribution by or on
behalf of the Company, directly or indirectly, of assets of the Company of any
kind or character, whether in cash, property or securities, for or on account of
the Subordinated Indebtedness.
9.Miscellaneous.
(ah)Successors and Assigns; Transfers.
(xi)Subject to the restrictions on transfer described in this Section 9(a), the
rights and obligations of the Company and the Holder shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of the
parties.
(xii)The Holder shall be entitled to transfer, assign or otherwise dispose of
this Note and the securities into which this Note may be converted at any time
and from time to time; provided that the Holder shall give prior written notice
to the Company of any such transfer, assignment or other disposition. Each Note
so transferred and each certificate representing other securities so transferred
shall bear a legend in substantially the form set forth on the first page of
this Note as to the applicable restrictions on transferability to ensure
compliance with the Securities Act, unless in the opinion of counsel for the
Company such legend is not required to ensure compliance with the Securities
Act. Subject to the foregoing, transfers, assignments or other dispositions of
this Note shall be registered upon registration books maintained for such
purpose by or on behalf of the Company. Prior to presentation of this Note (or a
notice to the effect that the original Note has been lost, stolen or destroyed)
for registration of transfer, the Company shall treat the registered holder
hereof as the owner and holder of this Note for the purpose of receiving all
payments of principal and interest hereunder and for all other purposes
whatsoever, whether or not this Note shall be overdue.
(xiii)Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Holder.
(ai)Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by electronic mail or otherwise delivered by hand,
messenger or courier service addressed: (i) if to the Holder, to the attention
of the Sr. Vice President, Corporate Transactions, and Chief Legal Officer of
Clean Energy at 4675 MacArthur Court, Suite 800, Newport Beach, California
92660, or at nate.jensen@cleanenergyfuels.com (email address), or at such other
address as such Holder shall have furnished the Company in writing in accordance
with this Section 9(b); and (ii) if to the Company, to the attention of the
Chief Executive Officer of the Company at 480 Hercules Drive, Colchester,
Vermont 05446, or at rbiasetti@ngadvantage.com (email address), or at such other
address as the Company shall have furnished the Holder in writing in accordance
with this Section 9(b). Each such notice or other communication shall for all
purposes of this Agreement be treated as effective or having been given (A) if
delivered by hand, messenger or courier service, when delivered (or if sent via
a nationally-recognized overnight courier service, freight prepaid, specifying
next-business-day delivery, one business day after deposit with the courier), or
(B) if sent via mail, at the earlier of its receipt or five days after the same
has been deposited in a regularly-maintained receptacle for the deposit of the
United States mail, addressed and mailed as aforesaid, or (C) if sent via
electronic mail, when directed to the relevant electronic mail address, if sent
during normal business hours of the recipient, or if not sent during normal
business hours of the recipient, then on the recipient’s next business day.
(aj)Amendment. Except as expressly provided herein, neither this Note nor any
term hereof may be amended or waived other than by a written instrument signed
by the Company and the Holder. Any such amendment or waiver effected in
accordance with this Section 9(c) shall be binding upon each Holder of this Note
or any securities issuable upon conversion hereof, including any future holder
of such securities.
(ak)Severability. If any provision of this Note becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Note, and such court will replace such illegal, void
or unenforceable provision of this Note with a valid and enforceable provision
that will achieve, to the greatest extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Note shall be enforceable in accordance with its terms.
(al)Payment. Unless converted into Common Units pursuant to the terms hereof,
all payments hereunder shall be made in immediately available lawful tender of
the United States.
(am)Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, the portion of the interest payment
representing such excess shall be deemed a payment of principal and applied
against the principal of this Note.
(an)Company Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
(ao)No Waiver by the Holder. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to the Holder upon the
occurrence of any Event of Default shall impair any such right, power or remedy
of the Holder, nor shall it be construed to be a waiver of any such Event of
Default, or an acquiescence therein, or of or in any similar Event of Default
thereafter occurring, nor shall any waiver of any single Event of Default be
deemed a waiver of any other Event of Default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of the Holder of any Event of Default that may occur under this Note,
or any waiver on the part of the Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.
(ap)Governing Law. This Note shall be governed in all respects by the internal
laws of the State of Delaware as applied to agreements entered into among
Delaware residents to be performed entirely within Delaware, without regard to
principles of conflicts of law.
(aq)Waiver of Jury Trial. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE OF THIS
NOTE, THE HOLDER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS NOTE.
(Signature Page Follows)



The Company has caused this Convertible Promissory Note to be issued as of the
date first written above.


NG ADVANTAGE LLC
a Delaware limited liability company




By:/s/ Michael M. Parker        
Name: Michael M. Parker
Title: Acting CFO





EXHIBIT A
Draw Down Request
Clean Energy
4675 MacArthur Court, Suite 800
Newport Beach, California 92660
Attn: Sr. Vice President, Corporate Transactions,
and Chief Legal Officer
[•], 2019
Re: Draw Down Request
Dear Mr. Jensen,
Pursuant and subject to the terms of that certain Convertible Promissory Note
(“Note”) issued to Clean Energy (the “Holder”) by NG Advantage LLC
(the “Company”) on the Original Issuance Date of February __, 2019, the Company
hereby delivers this Draw Down Request for a Delayed Draw Loan in an amount
equal to [•] Dollars ($[•]). The Company’s wire instructions for payment of such
Delayed Draw Loan are set forth below. Capitalized but otherwise undefined terms
used herein shall have the meanings provided therefor in the Note.
The Company represents and warrants to the Holder that (i) no Event of Default
has occurred and is continuing as of the date hereof and (ii) after giving
effect to this Draw Down Request and the Draw Down Loan requested herein, the
Company shall not have exceeded the Maximum Principal Amount.


NG ADVANTAGE LLC


By:         
Name:         
Title:         


Company Wire Instructions:
        
        
        
        
        




1